DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
AS a preliminary matter, the claim clarifications made in the instant Response to Office Action of 1/25/2021, taken in the context of the independent claims as a whole, overcome the outstanding rejection, and are considered by this Examiner to be constructive clarifications indicating an earnest effort to move the instant application forward in prosecution.
However, the clarifying amendments do not render the previous rejection wholly moot, and new art is cited to the claim as a whole. 
It seems that at least two amendments fall short of the intended delineation:
First, with regard to the recitation parameters that each a position of a virtual viewpoint and represents a transition of the position of the virtual viewpoint, the clarification represents a transition of the position of the virtual viewpoint, is duplicative, probably inadvertently, to the recited position, because a position inherently subsumes representation of a transition across multiple different (virtual) views as disclosed by Matsunobu, particularly since Matsunobu teaches explicitly tracking free-viewpoints at paragraph 0065 such that different positions represent viewpoint transitions over time.
Second, at page 9 of the instant Response, Applicant’s Representative argues that feature C, concerning modifying a virtual viewpoint parameter is not disclosed by 
At page 10 of the instant Response, Applicant’s Representative argues that Matsunobu fails to disclose B the specifying unit as recited. . This is incorrect: cited paragraph 0213 and immediately subsequent paragraph 0214 disclose a user specifies a free-viewpoint, and the renderer effects the same; if it is being argued that recited feature B is not disclosed as a whole by Matsunobu in the context of the claim, in particular the depot of virtual viewpoint parameters, new art is cited thereto below. 
Finally, at page 11 of the instant Response, Applicant’s Representative contends that Sugio fails to rectify the deficiencies of Matsunobu; this contention is rejected because the differentiation over Matsunobu provided by the claim clarifications is a maintained depot of virtual viewpoint parameters which is explicitly taught by Sugio at paragraphs 0161 and 0162 in conjunction with paragraph 0157 as provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

NONE of the claims are interpreted under 35 U.S.C. 112(f) because, for example, claim 1 recites one or more processors functioning by executing instructions stored in one or more memories as the following units, thereby defining the recited unit features in claim 1 by software modules executing on processor(s); further, for example, the display control unit of claim 5 is similarly defined by clear implication of dependence from claim 1. And the recited display unit of claim 5 is well known to one of skill in the art as a unit effecting display; this is, this is the technical term for monitor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu (US 2019/0364265) in view of Sugio (US 2019/0311526).

Regarding claim 1, Matsunobu discloses An information processing apparatus (shown figure 4, at least at 200 for processing information from multiple cameras) comprising: one or more processors functioning by executing instructions stored in one or more memories as the following units: (paragraphs 0262-0265 describe processor memory with software in memory for processor execution) an obtaining unit configured to obtain ... virtual viewpoint parameters (paragraph 0213 user specified free-viewpoint obtained, these are obtained over time such that multiple are obtained) including parameters that each indicates  a position of a virtual viewpoint (paragraph 0049, figure 1 in conjunction with figure 2, explicated paragraph 0070 camera parameters include position and orientation of camera, which is direction of virtual viewpoint) and represents a transition of the position of the virtual viewpoint, (as discussed above, since representation is used, this limitation is subsumed into the position, paragraph 0116, figure 5, S104 is continually repeated, that is per paragraph 0065 tracked over time, such that the position information represents the transition of the virtual camera view over time) the virtual viewpoint being related to a virtual viewpoint image based on a plurality of captured images obtained by capturing images of an imaging area in different directions by a plurality of imaging apparatuses; (shown figure 1, multiple physical cameras capture images used to derive a virtual image from a virtual viewpoint of a virtual camera, paragraphs 0049 and 0058 describing the same) (paragraph 0049, virtual camera has camera parameter(s); also see paragraph 0116) a specifying unit configured to specify one or more virtual viewpoint parameters among the plurality of virtual viewpoint parameters; (at least paragraph 0214 renderer is interpreted as specifying unit and renders the obtained free-viewpoint video as specified by obtaining unit; that is to say, the renderer specifies the rendered image per the viewpoint parameters and specifies the same in rendition, see also paragraph 0116, and paragraph 0036 generally) and a modification unit (paragraph 0119 controller generally or other image processing units) configured to modify the one or more virtual viewpoint parameter(s) specified by the specifying unit (paragraphs 0119 and 0120 when zoom magnification greater than threshold, modification of parameters occurs) based on information for determining a size of a foreground region that corresponds to a predetermined object in the imaging area, (paragraph 0119 in conjunction with paragraphs 0213/0214 zoom magnification and specified viewpoint determine size of subject in imaging area) and is included in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameter(s) specified by the specifying unit. (paragraph 0106 image has foreground, that is subject, and background; also see paragraph 0232 subject is foreground)
	While Matsunobu discloses that multiple free viewpoints are obtained over time and tracked, (paragraph 0065 views tracked, paragraph 0213 user specified views will be obtained over time, shown figure 5, S104 free viewpoints repeatedly generated) Matsunobu may be considered to fall short of disclosing to obtain a plurality of virtual viewpoint parameters and to specify one of the same among the plurality of virtual viewpoint parameters obtained by the obtaining unit in the context of the claim as a whole.
	However, Sugio explicitly teaches viewpoint tracking (paragraph 0097) and that a tracker tracks multiple free viewpoints over time (paragraph 0157), and that any of these tracked free viewpoints may be specified, (paragraphs 0161 and 0162), thus teaching to obtain a plurality of virtual viewpoint parameters (paragraphs 0097 and 0157) and to specify one of the same among the plurality of virtual viewpoint parameters obtained by the obtaining unit. (paragraphs 0161 and 0162) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Sugio to Matsunobu because Sugio teaches to use its techniques in free-viewpoint video to efficiently distribute information necessary for generating the same, (paragraph 0052) with the advantage that whereby the amount of distributed data may be reduced. (paragraph 0009)
Independent claims 17 and 18 are method and computer program claims, respectively, reciting features similar to claim 1, and are therefore also rendered obvious by Matsunobu in view of Sugio for reasons similar to those set forth above with regard to claim 1. 
Regarding claim 2, Matsunobu discloses wherein the information for determining the size of the foreground region includes information indicating a positional relationship between the predetermined object and the virtual viewpoint indicated by the one or more virtual viewpoint parameter set specified by the specifying unit. (paragraphs 0135, 0214, 0232; shown figure 1, user positions virtual camera relative to a subject-the foreground-and the position information of the camera determines a positional relationship between the twain-see figure 2)
Regarding claim 3, Matsunobu discloses wherein the plurality of virtual viewpoint parameters each indicates an angle of view at the virtual viewpoint, (figure 1, paragraph 0135, position and orientation of the virtual viewpoint relative to the subject provides an angle thereto) and the information for determining the size of the foreground region includes a virtual viewpoint parameter corresponding to the angle of view at the virtual viewpoint indicated by the ... virtual viewpoint parameters obtained by the obtaining unit. (again, figure 1, paragraph 0135, position and orientation of the virtual viewpoint relative to the subject provides an angle thereto)
Matsunobu fails to identically disclose the plurality of virtual viewpoint parameters taken in the context of claims 1 and 3 as a whole; however, Sugio explicitly teaches to obtain a plurality of virtual viewpoint parameters. (paragraphs 0097 and 0157) Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 4, Matsunobu discloses wherein the information for determining the size of the foreground region includes information indicating an area of the foreground region in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameter specified by the specifying unit. (paragraphs 0135, 0213, 0232 area of subject at arbitrary position set by user may be provided for super-resolution processing or other, and the arbitrary viewpoint position has positional information as well corresponding to the same) 
Regarding claim 5, Matsunobu discloses further comprising a display control unit configured to cause a display unit to display the virtual viewpoint image (paragraphs 0213 video generating apparatus generates images for display on a display) generated based on the plurality of virtual viewpoint parameters obtained by the obtaining unit. (paragraph 0135 in conjunction with 0214 position and orientation of virtual camera used to generate virtual viewpoint image)
Regarding claim 6, Matsunobu discloses wherein a user operation for specifying the one or more virtual viewpoint parameters is performed while the virtual viewpoint image corresponding to the virtual viewpoint parameters obtained by the obtaining unit is displayed. (paragraph 0214 virtual image of virtual camera displayed; paragraph 0213, set arbitrarily by user, thus teaching dynamic change over time, see figure 1)
Regarding claim 7, Matsunobu fails to disclose the recited; however, in the same field of virtual viewpoints, by the same Assignee, Sugio teaches a display control unit configured to cause a display unit to display a numerical value or values indicating the one or more virtual viewpoint parameter(s) specified by the specifying unit (AS in Matsunoba, Sugio defines a parameter as a camera orientation per paragraph 0102, paragraph 0165 teaches to output the camera parameter to a user on a display, and orientation and other camera parameters are generally indicated as a relative numerical value in a coordinate system; further per figure 14, viewpoints are numbered) included in the plurality of virtual viewpoint parameters obtained by the obtaining unit. (paragraphs 0097 and 0157 plurality of virtual viewpoint parameters obtained) Same rationale for combining and motivation apply as for claim 1 above.
Regarding claim 8, Matsunobu discloses wherein the obtaining unit obtains the virtual viewpoint parameter based on a user operation. (shown figure 1, paragraph 0213 user may arbitrarily set virtual viewpoints, these may be many and vary over time)
Regarding claim 10, Matsunobu discloses virtual viewpoint parameters each  indicates an angle of view at the virtual viewpoint, and modifies the one or more virtual viewpoint parameter(s) specified by the specifying unit indicating the angle of view at the virtual viewpoint. (paragraph 0135 position and orientation of viewpoint provided which indicates angle, paragraph 0213 user may arbitrarily set virtual viewpoints, these may be many and vary over time; shown figure 1)
Matsunobu fails to explicitly disclose the modification unit provides the parameter modifications implicating angle of view; however per paragraph 0213 user may arbitrarily set virtual viewpoints, these may be many and vary over time, modifying angle implicating parameters, thus teaching the same to one of skill in the art. 
Matsunobu further fails to identically disclose the plurality of virtual viewpoint parameters taken in the context of claims 1 and 10 as a whole; however, Sugio explicitly teaches to obtain a plurality of virtual viewpoint parameters. (paragraphs 0097 and 0157) Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 11, Matsunobu discloses modifies the one or more the virtual viewpoint parameter(s) specified by the specifying unit so that the size of the foreground region in the virtual viewpoint image based on the one or more virtual viewpoint parameter(s) specified by the specifying unit is changed. (shown figure 1, paragraph 0213 user may arbitrarily set virtual viewpoints, these may be many and vary over time, and will invariably vary the relative size of the foreground region in the image)
Matsunobu fails to explicitly disclose the modification unit provides the parameter modifications implicating the foreground; however per paragraph 0213 user may arbitrarily set virtual viewpoints, these may be many and vary over time, modifying relative foreground size, thus teaching the same to one of skill in the art. 
Regarding claim 13, Matsunobu discloses wherein the user operation includes instruction to modify the virtual viewpoint parameter(s) specified by the specifying unit to make the size of the foreground region in the virtual viewpoint image based on the one or more virtual viewpoint parameter(s) specified by the specifying unit smaller or greater. (shown figure 1, paragraph 0213 user may arbitrarily set virtual viewpoints, these may be many and vary over time, and will invariably vary the relative size of the foreground region in the image)
Regarding claim 14, Matsunobu discloses wherein the - 32 -10201348US01 modification unit is configured to, in a case where the size of the foreground region based on the information for determining the size of the foreground region in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameters specified by the specifying unit is greater than a predetermined threshold, (paragraph 0119, when magnification exceeds threshold, and this includes subject per paragraph 0232) modify the virtual viewpoint parameter(s), (paragraph 0120 user input modification sought to modify parameters) and in a case where the size of the foreground region based on the information for determining the size of the foreground region in the virtual viewpoint image corresponding to the one or more virtual viewpoint parameter(s) specified by the specifying unit is smaller than the predetermined threshold, modify the virtual viewpoint parameter(s) to make the foreground region greater. (paragraph 0232 teaches to close-up on a subject, past the threshold for super-resolution)
The particular embodiment with regard to super-resolution threshold per paragraph 0120 does not disclose (modify parameters) to make the foreground region smaller (responsive to breaching size threshold).
However, paragraph 0213 teaches the user may specify an arbitrary viewpoint, thus it would be obvious to one of ordinary skill in the art from Matsunobu that when prompted for super-resolution input responsive to breaching the size threshold, the user may simply back off the virtual viewpoint per figure 1, thus rending obvious to one of ordinary skill in the art to make the foreground region smaller, (responsive to breaching size threshold). 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunobu in view of Sugio, in yet further view of Ootsuki (US 2018/0092705).

Regarding claim 15, per above, Matsunobu discloses virtual viewpoint aspects.  However, Matsunobu fails to disclose a cancellation unit configured to cancel modification made to the ... viewpoint parameter(s) by the modification unit. First, a cancellation unit as recited here is merely restoration, replication or return to previous viewpoint. Thus Sugio could be considered to teach the same. (at paragraph 0161)
However, Ootsuki explicitly teaches to save viewpoint parameters for subsequent replication, that is restoration, called cancellation in the instant claims. As such Ootsuki teaches a cancellation unit configured to cancel modification made to the ... viewpoint parameter(s) by the modification unit. (paragraphs 0110-0112, shown figures 8 and 9) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the position restoration teaching of Ootsuki to the virtual viewpoint system of Matsunoba because Ootsuki teaches to save viewpoints to reduce the burden of the user. (paragraphs 0128 and especially 0129)
Regarding claim 16, Matsunobu discloses virtual viewpoint aspects; (throughout) however, Matsunobu fails to disclose wherein the cancellation unit is configured to determine whether to cancel the modification based on the ... viewpoint image corresponding to the ... viewpoint parameter(s) specified by the specifying unit.
Per above, Sugio could be considered to teach the same. (at paragraph 0161)
However, Ootsuki explicitly teaches viewpoint parameters of a viewpoint at paragraph 0111, as well as the basic premise of restoring viewpoint, per claim 15 above, and thus teaches wherein the cancellation unit is configured to determine whether to cancel the modification based on the ... viewpoint image corresponding to the ... viewpoint parameter(s) specified by the specifying unit. (paragraphs 0110-0112, shown figures 8 and 9) Reason to combine same as claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ito (US 2020/0259995) discloses user viewpoint focus aspects.
Koch (US 2015/0294492), while not directly on point, this reference is to be considered by Applicant when amending the claims for clarification in the future regarding developing the depot of virtual viewpoint parameters.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485 

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485  
February 26, 2021